 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
 6                       CENTRAL DISTRICT OF CALIFORNIA
 7
 8 BE Labs, Inc.,                               Case No. 2:19-CV-02637-JAK-ASx
 9                Plaintiff,                    ORDER RE STIPULATION TO
10         vs.                                  DISMISS (DKT. 26)

11 ASRock America, Inc.,
12                Defendant.
13
14         Based on a review of the Stipulation to Dismiss (the “Stipulation”) (Dkt. 26),
15
     sufficient good cause has been shown to GRANT the Stipulation. Accordingly, the
16
17 captioned case, BE Lab, Inc. v. ASRock America, Inc., Case No. 2:19-CV-02637-
18 JAK (ASx), is hereby dismissed with prejudice, with each side to bear its own costs
19
     of action and attorney’s fees.
20
           IT IS SO ORDERED.
21
22
     Dated: October 21, 2019               __________________________________
23                                         JOHN A. KRONSTADT
24                                         UNITED STATES DISTRICT JUDGE

25
26
27
28
